Exhibit 10.4

 



Execution Copy

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of September 6, 2019 by Happy Starlight Limited, a
Cayman Islands company (the “Seller”), and the Seller’s principal shareholder
Zhang Bing (the “Principal” and, together with Seller, the “Subject Parties”) in
favor of and for the benefit of TKK Symphony Acquisition Corporation, a Cayman
Islands exempted company, which will be known after the consummation of the
transactions contemplated by the Share Exchange Agreement (as defined below) as
“Glory Star New Media Group Holdings Limited” (including any successor entity
thereto, “Purchaser”), Glory Star New Media Group Limited, a Cayman Islands
exempted company (including any successor entity thereto, the “Company”), and
each of Purchaser’s and/or the Company’s respective present and future
Affiliates, successors and direct and indirect Subsidiaries (collectively with
Purchaser and the Company, the “Covered Parties”). Any capitalized term used,
but not defined in this Agreement will have the meaning ascribed to such term in
the Share Exchange Agreement.

 

WHEREAS, on September 6, 2019, Purchaser, the Company and Seller entered into
that certain Share Exchange Agreement (as amended from time to time in
accordance with the terms thereof, the “Share Exchange Agreement”), by and among
(i) Purchaser, (ii) TKK Symphony Sponsor 1, a Cayman Islands exempted company,
in the capacity as the Purchaser Representative thereunder (including any
successor Purchaser Representative appointed in accordance therewith, the
“Purchaser Representative”), (iii) the Company, (iv) Glory Star New Media
(Beijing) Technology Co., Ltd. (耀世星辉新文娱(北京)科技有限公司), a wholly foreign-owned
enterprise limited liability company incorporated in the People’s Republic of
China (“PRC”) and indirectly wholly-owned by the Company, (v) Xing Cui Can
International Media (Beijing) Co., Ltd. (星璀璨国际传媒(北京)有限公司), a limited liability
company incorporated in the PRC, Horgos Glory Star Media Co., Ltd.
(霍尔果斯耀世星辉文化传媒有限公司), a limited liability company incorporated in the PRC, (vi)
the shareholders of the Company named therein, including the Seller, and (v)
Zhang Bing, in the capacity as the Seller Representative thereunder, pursuant to
which, subject to the terms and conditions thereof, Purchaser will acquire all
of the issued and outstanding equity interests of the Company in exchange for
shares of Purchaser’s common stock;

 

WHEREAS, the Company is in the business of online media and entertainment
services (the “Business”);

 

WHEREAS, in connection with, and as a condition to the consummation of the
transactions contemplated by the Share Exchange Agreement (the “Transactions”),
and to enable Purchaser to secure more fully the benefits of the Transactions,
including the protection and maintenance of the goodwill and confidential
information of the Company and its Subsidiaries, Purchaser has required that the
Subject Parties enter into this Agreement;

 

WHEREAS, the Subject Parties are entering into this Agreement in order to induce
Purchaser to consummate the Transactions, pursuant to which the Subject Parties
will directly or indirectly receive a material benefit; and

 

WHEREAS, the Seller and/or the Principal, as a former and/or current
shareholder, director, officer or employee of the Company or its Subsidiaries,
has contributed to the value of the Company and has obtained extensive and
valuable knowledge and confidential information concerning the business of the
Company and its Subsidiaries.

 





 

 

NOW, THEREFORE, in order to induce Purchaser to consummate the Transactions, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Subject Party hereby agrees as follows:

 

1. Restriction on Competition.

 

(a) Restriction. The Subject Parties hereby agree that during the period from
the Closing until the three (3) year anniversary of the Closing Date (the
“Restricted Period”), the Subject Parties will not, and will cause their
respective Affiliates not to, without the prior written consent of Purchaser
(which may be withheld in its sole discretion), anywhere in the PRC or in any
other markets in which the Covered Parties are engaged, or are actively
contemplating to become engaged, in the Business as of the Closing Date or
during the Restricted Period (the “Territory”), directly or indirectly engage in
the Business (other than through a Covered Party) or own, manage, finance or
control, or participate in the ownership, management, financing or control of,
or become engaged or serve as an officer, director, member, partner, employee,
agent, consultant, advisor or representative of, a business or entity (other
than a Covered Party) that engages in the Business (a “Competitor”).
Notwithstanding the foregoing, the Subject Parties and their respective
Affiliates may own passive investments of no more than three percent (3%) of any
class of outstanding equity interests in a Competitor that is publicly traded,
so long as the Subject Parties and their Affiliates and their respective
directors, officers, managers and employees who were involved with the business
of the Company or its Subsidiaries, and the immediate family members of the
Subject Parties or their respective Affiliates, are not involved in the
management or control of such Competitor (“Permitted Ownership”).

 

(b) Acknowledgment. Each Subject Party acknowledges and agrees, based upon the
advice of legal counsel and/or such Subject Party’s own education, experience
and training, that (i) such Subject Party possesses knowledge of confidential
information of the Company and its Subsidiaries and the Business, (ii) such
Subject Party’s execution of this Agreement is a material inducement to
Purchaser to consummate the Transactions and to realize the goodwill of the
Company and its Subsidiaries, for which such Subject Party will receive a
substantial direct or indirect financial benefit, and that Purchaser would not
have entered into the Share Exchange Agreement or consummated the Transactions
but for the Subject Parties’ agreements set forth in this Agreement; (iii) it
would impair the goodwill of the Company and its Subsidiaries and reduce the
value of the assets of the Company and its Subsidiaries and cause serious and
irreparable injury if such Subject Party were to use its ability and knowledge
by engaging in the Business in competition with a Covered Party, and/or to
otherwise breach the obligations contained herein and that the Covered Parties
would not have an adequate remedy at law because of the unique nature of the
Business, (iv) neither such Subject Party nor its Affiliates have any intention
of engaging in the Business (other than through the Covered Parties) during the
Restricted Period other than through Permitted Ownership, (v) the relevant
public policy aspects of restrictive covenants, covenants not to compete and
non-solicitation provisions have been discussed, and every effort has been made
to limit the restrictions placed upon such Subject Party to those that are
reasonable and necessary to protect the Covered Parties’ legitimate interests,
(vi) the Covered Parties conduct and intend to conduct the Business everywhere
in the Territory and compete with other businesses that are or could be located
in any part of the Territory, (vii) the foregoing restrictions on competition
are fair and reasonable in type of prohibited activity, geographic area covered,
scope and duration, (viii) the consideration provided to such Subject Party
under this Agreement and the Share Exchange Agreement is not illusory, and (ix)
such provisions do not impose a greater restraint than is necessary to protect
the goodwill or other business interests of the Covered Parties.

 



2

 

 

2. No Solicitation; No Disparagement.

 

(a) No Solicitation of Employees and Consultants. The Subject Parties agree
that, during the Restricted Period, the Subject Parties will not, and will not
permit their respective Affiliates to, without the prior written consent of
Purchaser (which may be withheld in its sole discretion), either on its own
behalf or on behalf of any other Person (other than, if applicable, a Covered
Party in the performance of a Subject Party’s or its Affiliate’s duties on
behalf of the Covered Parties), directly or indirectly: (i) hire or engage as an
employee, independent contractor, consultant or otherwise any Covered Personnel
(as defined below); (ii) solicit, induce, encourage or otherwise knowingly cause
(or attempt to do any of the foregoing) any Covered Personnel to leave the
service (whether as an employee, consultant or independent contractor) of any
Covered Party; or (iii) in any way interfere with or attempt to interfere with
the relationship between any Covered Personnel and any Covered Party; provided,
however, the Subject Parties and their Affiliates will not be deemed to have
violated this Section 2(a) if any Covered Personnel voluntarily and
independently solicits an offer of employment from a Subject Party or its
Affiliate (or other Person whom a Subject Party or its Affiliate is acting on
behalf of) by responding to a general advertisement or solicitation program
conducted by or on behalf of such Subject Party or its Affiliate (or such other
Person whom a Subject Party or its Affiliate is acting on behalf of) that is not
targeted at such Covered Personnel or Covered Personnel generally, so long as
such Covered Personnel is not hired. For purposes of this Agreement, “Covered
Personnel” shall mean any Person who is or was an employee, consultant or
independent contractor of the Covered Parties as of the date of the relevant act
prohibited by this Section 2(a) or during the one (1) year period preceding such
date.

 

(b) Non-Solicitation of Customers and Suppliers. The Subject Parties agree that,
during the Restricted Period, the Subject Parties will not, and will not permit
their Affiliates to, without the prior written consent of Purchaser (which may
be withheld in its sole discretion), individually or on behalf of any other
Person (other than, if applicable, a Covered Party in the performance of a
Subject Party’s or its Affiliate’s duties on behalf of the Covered Parties),
directly or indirectly: (i) solicit, induce, encourage or otherwise knowingly
cause (or attempt to do any of the foregoing) any Covered Customer (as defined
below) to (A) cease being, or not become, a client or customer of any Covered
Party with respect to the Business or (B) reduce the amount of business of such
Covered Customer with any Covered Party, or otherwise alter such business
relationship in a manner adverse to any Covered Party, in either case, with
respect to or relating to the Business; (ii) interfere with or disrupt (or
attempt to interfere with or disrupt) the contractual relationship between any
Covered Party and any Covered Customer; (iii) divert any business with any
Covered Customer relating to the Business from a Covered Party; (iv) solicit for
business, provide services to, engage in or do business with, any Covered
Customer for products or services that are part of the Business; or (v)
interfere with or disrupt (or attempt to interfere with or disrupt), any Person
that was a vendor, supplier, distributor, agent or other service provider of a
Covered Party at the time of such interference or disruption, for a purpose
competitive with a Covered Party as it relates to the Business. For purposes of
this Agreement, a “Covered Customer” shall mean any Person who is or was an
actual customer or client (or prospective customer or client with whom a Covered
Party actively marketed or made or taken specific action to make a proposal) of
a Covered Party as of the date of the relevant act prohibited by this Section
2(b) or during the one (1) year period preceding such date.

 

(c) Non-Disparagement. The Subject Parties agree that from and after the Closing
until the second (2nd) anniversary of the end of the Restricted Period, the
Subject Parties will not, and will not permit their Affiliates to, directly or
indirectly engage in any conduct that involves the making or publishing
(including through electronic mail distribution or online social media) of any
written or oral statements or remarks (including the repetition or distribution
of derogatory rumors, allegations, negative reports or comments) that are
disparaging, deleterious or damaging to the integrity, reputation or good will
of one or more Covered Parties or their respective management, officers,
employees, independent contractors or consultants. Notwithstanding the
foregoing, subject to Section 3 below, the provisions of this Section 2(c) shall
not restrict a Subject Party or its Affiliates from providing truthful testimony
or information in response to a subpoena or investigation by a Governmental
Authority or in connection with any legal action by a Subject Party or its
Affiliate against any Covered Party under this Agreement, the Share Exchange
Agreement or any other Ancillary Document that is asserted by such Subject Party
or its Affiliate in good faith.

 



3

 

 

3. Confidentiality. From and after the Closing Date, the Subject Parties will,
and will cause their respective Representatives to, keep confidential and not
(except, if applicable, in the performance of a Subject Party’s duties on behalf
of the Covered Parties) directly or indirectly use, disclose, reveal, publish,
transfer or provide access to, any and all Covered Party Information without the
prior written consent of Purchaser (which may be withheld in its sole
discretion). As used in this Agreement, “Covered Party Information” means all
material and information relating to the business, affairs and assets of any
Covered Party, including material and information that concerns or relates to
such Covered Party’s bidding and proposal, technical information, computer
hardware or software, administrative, management, operational, data processing,
financial, marketing, customers, sales, human resources, employees, vendors,
business development, planning and/or other business activities, regardless of
whether such material and information is maintained in physical, electronic, or
other form, that is: (A) gathered, compiled, generated, produced or maintained
by such Covered Party through its Representatives, or provided to such Covered
Party by its suppliers, service providers or customers; and (B) intended and
maintained by such Covered Party or its Representatives, suppliers, service
providers or customers to be kept in confidence. Covered Party Information also
includes information disclosed to any Covered Party by third parties to the
extent that a Covered Party has an obligation of confidentiality in connection
therewith. The obligations set forth in this Section 3 will not apply to any
Covered Party Information where a Subject Party can prove that such material or
information: (i) is known or available through other lawful sources not bound by
a confidentiality agreement with, or other confidentiality obligation with
respect to such material or information; (ii) is or becomes publicly known
through no violation of this Agreement or other non-disclosure obligation of the
Subject Parties or their Representatives; (iii) is already in the possession of
such Subject Party at the time of disclosure through lawful sources not bound by
a confidentiality agreement or other confidentiality obligation as evidenced by
such Subject Party’s documents and records; or (iv) is required to be disclosed
pursuant to an order of any administrative body or court of competent
jurisdiction (provided that (A) the applicable Covered Party is given reasonable
prior written notice, (B) such Subject Party cooperates (and causes its
Representatives to cooperate) with any reasonable request of any Covered Party
to seek to prevent or narrow such disclosure and (C) if after compliance with
clauses (A) and (B) such disclosure is still required, such Subject Party and
its Representatives only disclose such portion of the Covered Party Information
that is expressly required by such order, as it may be subsequently narrowed).

 

4. Representations and Warranties. The Subject Parties hereby jointly and
severally represent and warrant, to and for the benefit of the Covered Parties
as of the date of this Agreement and as of the Closing Date, that: (a) each
Subject Party has full power and capacity to execute and deliver, and to perform
all of such Subject Party’s obligations under, this Agreement; and (b) neither
the execution and delivery of this Agreement nor the performance of a Subject
Party’s obligations hereunder will result directly or indirectly in a violation
or breach of any agreement or obligation by which a Subject Party is a party or
otherwise bound. By entering into this Agreement, each Subject Party certifies
and acknowledges that such Subject Party has carefully read all of the
provisions of this Agreement, and that such Subject Party voluntarily and
knowingly enters into this Agreement.

 

5. Remedies. The covenants and undertakings of the Subject Parties contained in
this Agreement relate to matters which are of a special, unique and
extraordinary character and a violation of any of the terms of this Agreement
may cause irreparable injury to the Covered Parties, the amount of which may be
impossible to estimate or determine and which cannot be adequately compensated.
Each Subject Party agrees that, in the event of any breach or threatened breach
by a Subject Party of any covenant or obligation contained in this Agreement,
each applicable Covered Party will be entitled to obtain the following remedies
(in addition to, and not in lieu of, any other remedy at law or in equity or
pursuant to the Share Exchange Agreement or the other Ancillary Documents that
may be available to the Covered Parties, including monetary damages), and a
court of competent jurisdiction may award: (i) an injunction, restraining order
or other equitable relief restraining or preventing such breach or threatened
breach, without the necessity of proving actual damages or posting bond or
security or that monetary damages would be insufficient, which each Subject
Party expressly waives; and (ii) recovery of the Covered Party’s attorneys’ fees
and costs incurred in enforcing the Covered Party’s rights under this Agreement.
Each Subject Party hereby consents to the award of any of the above remedies to
the applicable Covered Party in connection with any such breach or threatened
breach. Each Subject Party hereby acknowledges and agrees that in the event of
any breach of this Agreement, any value attributed or allocated to this
Agreement (or any other non-competition agreement with a Subject Party) under or
in connection with the Share Exchange Agreement shall not be considered a
measure of, or a limit on, the damages of the Covered Parties.

 



4

 

 

6. Survival of Obligations. The expiration of the Restricted Period will not
relieve a Subject Party of any obligation or liability arising from any breach
by such Subject Party of this Agreement during the Restricted Period. The
Subject Parties further agree that the time period during which the covenants
contained in Section 1 and Section 2 of this Agreement will be effective will be
computed by excluding from such computation any time during which a Subject
Party is in violation of any provision of such Sections.

 

7. Miscellaneous.

 

(a) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

 

If to the Purchaser Representative or, at or prior to the Closing, Purchaser (or
any other Covered Party), to:

 

TKK Symphony Sponsor 1
c/o Texas Kang Kai Capital Management (Hong Kong) Limited
2039, 2/F United Center, 95 Queensway Admiralty, Hong Kong
Attention: Sing Wang, Chairman and CEO
Telephone No.: +852 3643 1693
Email: sw@tkkcapital.com

 

 

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole, LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105
Attn:     Stuart Neuhauser, Esq.
               Matthew A. Gray, Esq.
Fax:        (212) 370-7889
Tel:        (212) 370-1300
Email:    sneuhauser@egsllp.com
               mgray@egsllp.com

 

and

 

Goodwin Procter
Suite 2801, One Exchange Square
8 Connaught Place, Central, Hong Kong
Attn:      Douglas Freeman, Esq.
                Victor Chen, Esq.
Facsimile No.:    +852 2801 5515
Telephone No.: +852 3658 5300
Email: DFreeman@goodwinlaw.com
           VChen@goodwinlaw.com

 

5

 

 

 

If to Purchaser (or any other Covered Party) after the Closing, to:

 

Glory Star New Media Group Holdings Limited
22nd Floor, Block B, Xinhua Technology Building,
No. 8 Tuofangying Road,
Chaoyang District, Beijing, China
Attn: Zhang Bing, CEO and President
Telephone No.: +86-13810355988
Email: 81320382@qq.com

 

and

 

TKK Symphony Sponsor 1
c/o Texas Kang Kai Capital Management (Hong Kong) Limited
2039, 2/F United Center, 95 Queensway Admiralty, Hong Kong
Attn: Sing Wang, Chairman and CEO
Telephone No.: +852 3643 1693
Email: sw@tkkcapital.com

 

 

with copies (that will not constitute notice) to:

 

Lewis Brisbois Bisgaard & Smith LLP
633 West 5th Street, Suite 4000
Los Angeles, CA 90071
Attention: Scott E. Bartel, Esq.
Facsimile No.: (213) 250-7900
Telephone No.: (213) 358-6174
Email: scott.bartel@LewisBrisbois.com

 

and

 

Ellenoff Grossman & Schole, LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105
Attn:    Stuart Neuhauser, Esq.
             Matthew A. Gray, Esq.
Fax:      (212) 370-7889
Tel:      (212) 370-1300
Email:  sneuhauser@egsllp.com
             mgray@egsllp.com

 

and

 

Goodwin Procter
Suite 2801, One Exchange Square
8 Connaught Place, Central, Hong Kong
Attn:     Douglas Freeman, Esq.
              Victor Chen, Esq.
Facsimile No.:     +852 2801 5515
Telephone No.:  +852 3658 5300
Email: DFreeman@goodwinlaw.com
           VChen@goodwinlaw.com

 



 

If to a Subject Party, to:

 

the address below such Subject Party’s name on the signature page to this
Agreement.

 

 



(b) Integration and Non-Exclusivity. This Agreement, the Share Exchange
Agreement and the other Ancillary Documents contain the entire agreement between
the Subject Parties and the Covered Parties concerning the subject matter
hereof. Notwithstanding the foregoing, the rights and remedies of the Covered
Parties under this Agreement are not exclusive of or limited by any other rights
or remedies which they may have, whether at law, in equity, by contract or
otherwise, all of which will be cumulative (and not alternative). Without
limiting the generality of the foregoing, the rights and remedies of the Covered
Parties, and the obligations and liabilities of the Subject Parties and their
Affiliates, under this Agreement, are in addition to their respective rights,
remedies, obligations and liabilities (i) under the laws of unfair competition,
misappropriation of trade secrets, or other requirements of statutory or common
law, or any applicable rules and regulations and (ii) otherwise conferred by
contract, including the Share Exchange Agreement and any other written agreement
between a Subject Party or its Affiliate and any of the Covered Parties. Nothing
in the Share Exchange Agreement will limit any of the obligations, liabilities,
rights or remedies of the Subject Parties or the Covered Parties under this
Agreement, nor will any breach of the Share Exchange Agreement or any other
agreement between a Subject Party or its Affiliate and any of the Covered
Parties limit or otherwise affect any right or remedy of the Covered Parties
under this Agreement. If any term or condition of any other agreement between a
Subject Party or its Affiliate and any of the Covered Parties conflicts or is
inconsistent with the terms and conditions of this Agreement, the more
restrictive terms will control as to such Subject Party or its Affiliate, as
applicable.

 



6

 

 

(c) Severability; Reformation. Each provision of this Agreement is separable
from every other provision of this Agreement. If any provision of this Agreement
is found or held to be invalid, illegal or unenforceable, in whole or in part,
by a court of competent jurisdiction, then (i) such provision will be deemed
amended to conform to applicable laws so as to be valid, legal and enforceable
to the fullest possible extent, (ii) the invalidity, illegality or
unenforceability of such provision will not affect the validity, legality or
enforceability of such provision under any other circumstances or in any other
jurisdiction, and (iii) the invalidity, illegality or unenforceability of such
provision will not affect the validity, legality or enforceability of the
remainder of such provision or the validity, legality or enforceability of any
other provision of this Agreement. The Subject Parties and the Covered Parties
will substitute for any invalid, illegal or unenforceable provision a suitable
and equitable provision that carries out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision. Without limiting the foregoing, if any court of competent
jurisdiction determines that any part hereof is unenforceable because of the
duration, geographic area covered, scope of such provision, or otherwise, such
court will have the power to reduce the duration, geographic area covered or
scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable. Each Subject Party will, at a Covered
Party’s request, join such Covered Party in requesting that such court take such
action.

 

(d) Amendment; Waiver. This Agreement may not be amended or modified in any
respect, except by a written agreement executed by the Subject Parties,
Purchaser and the Purchaser Representative (or their respective permitted
successors or assigns). No waiver will be effective unless it is expressly set
forth in a written instrument executed by the waiving party (and if such waiving
party is a Covered Party, the Purchaser Representative) and any such waiver will
have no effect except in the specific instance in which it is given. Any delay
or omission by a party in exercising its rights under this Agreement, or failure
to insist upon strict compliance with any term, covenant, or condition of this
Agreement will not be deemed a waiver of such term, covenant, condition or
right, nor will any waiver or relinquishment of any right or power under this
Agreement at any time or times be deemed a waiver or relinquishment of such
right or power at any other time or times.

 

(e) Dispute Resolution. Any dispute, difference, controversy or claim arising in
connection with or related or incidental to, or question occurring under, this
Agreement or the subject matter hereof (other than applications for a temporary
restraining order, preliminary injunction, permanent injunction or other
equitable relief or application for enforcement of a resolution under this
Section 7(e)) (a “Dispute”) shall be governed by this Section 7(e). A party
must, in the first instance, provide written notice of any Disputes to the other
parties subject to such Dispute, which notice must provide a reasonably detailed
description of the matters subject to the Dispute. Any Dispute that is not
resolved may at any time after the delivery of such notice immediately be
referred to and finally resolved by arbitration pursuant to the then-existing
Expedited Procedures of the Commercial Arbitration Rules (the “AAA Procedures”)
of the American Arbitration Association (the “AAA”). Any party involved in such
Dispute may submit the Dispute to the AAA to commence the proceedings after the
Resolution Period. To the extent that the AAA Procedures and this Agreement are
in conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements. The arbitrator shall accept his or her appointment
and begin the arbitration process promptly (but in any event within five (5)
Business Days) after his or her nomination and acceptance by the parties subject
to the Dispute. The proceedings shall be streamlined and efficient. The
arbitrator shall decide the Dispute in accordance with the substantive law of
the State of New York. Time is of the essence. Each party shall submit a
proposal for resolution of the Dispute to the arbitrator within twenty (20) days
after confirmation of the appointment of the arbitrator. The arbitrator shall
have the power to order any party to do, or to refrain from doing, anything
consistent with this Agreement, the Ancillary Documents and applicable Law,
including to perform its contractual obligation(s); provided, that the
arbitrator shall be limited to ordering pursuant to the foregoing power (and,
for the avoidance of doubt, shall order) the relevant party (or parties, as
applicable) to comply with only one or the other of the proposals. The
arbitrator’s award shall be in writing and shall include a reasonable
explanation of the arbitrator’s reason(s) for selecting one or the other
proposal. The seat of arbitration shall be in New York County, State of New
York. The language of the arbitration shall be English.

 



7

 

 

(f)  Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the Laws of the State of New York without regard
to the conflict of laws principles thereof. Subject to Section 7(e), all Actions
arising out of or relating to this Agreement shall be heard and determined
exclusively in any state or federal court located in New York, New York (or in
any appellate courts thereof) (the “Specified Courts”). Subject to Section 7(e),
each party hereto hereby (a) submits to the exclusive jurisdiction of any
Specified Court for the purpose of any Action arising out of or relating to this
Agreement brought by any party hereto, (b) irrevocably waives, and agrees not to
assert by way of motion, defense or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement or the transactions contemplated hereby may not
be enforced in or by any Specified Court and (c) waives any bond, surety or
other security that might be required of any other party with respect thereto.
Each party agrees that a final judgment in any Action shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law or in equity. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth in Section 7(a).
Nothing in this Section 7(f) shall affect the right of any party to serve legal
process in any other manner permitted by Law.

 

(g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7(g). ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 7(g) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

(h) Successors and Assigns; Third Party Beneficiaries. This Agreement will be
binding upon each Subject Party and each Subject Party’s estate, successors and
assigns, and will inure to the benefit of the Covered Parties, and their
respective successors and assigns. Each Covered Party may freely assign any or
all of its rights under this Agreement, at any time, in whole or in part, to any
Person which acquires, in one or more transactions, at least a majority of the
equity securities (whether by equity sale, merger or otherwise) of such Covered
Party or all or substantially all of the assets of such Covered Party and its
Subsidiaries, taken as a whole, without obtaining the consent or approval of
either Subject Party. Each Subject Party agrees that the obligations of such
Subject Party under this Agreement are personal and will not be assigned by such
Subject Party. Each of the Covered Parties are express third party beneficiaries
of this Agreement and will be considered parties under and for purposes of this
Agreement.

 



8

 

 

(i) Purchaser Representative Authorized to Act on Behalf of Covered Parties. The
parties acknowledge and agree that the Purchaser Representative is authorized
and shall have the sole right to act on behalf of Purchaser and the other
Covered Parties under this Agreement, including the right to enforce Purchaser’s
rights and remedies under this Agreement. Without limiting the foregoing, in the
event that a Subject Party serves as a director, officer, employee or other
authorized agent of a Covered Party, such Subject Party shall have no authority,
express or implied, to act or make any determination on behalf of a Covered
Party in connection with this Agreement or any dispute or Action with respect
hereto.

 

(j) Construction. Each Subject Party acknowledges that such Subject Party has
been represented, or had the opportunity to be represented, by counsel of its
choice. Any rule of construction to the effect that ambiguities are to be
resolved against the drafting party will not be applied in the construction or
interpretation of this Agreement. Neither the drafting history nor the
negotiating history of this Agreement will be used or referred to in connection
with the construction or interpretation of this Agreement. The headings and
subheadings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. In
this Agreement: (i) the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation”; (ii) the definitions contained herein are applicable to the
singular as well as the plural forms of such terms; (iii) whenever required by
the context, any pronoun shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (iv) the words “herein,” “hereto,” and “hereby” and
other words of similar import shall be deemed in each case to refer to this
Agreement as a whole and not to any particular Section or other subdivision of
this Agreement; (v) the word “if” and other words of similar import when used
herein shall be deemed in each case to be followed by the phrase “and only if”;
(vi) the term “or” means “and/or”; and (vii) any agreement or instrument defined
or referred to herein or in any agreement or instrument that is referred to
herein means such agreement or instrument as from time to time amended, modified
or supplemented, including by waiver or consent and references to all
attachments thereto and instruments incorporated therein.

 

(k) Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. A photocopy, faxed, scanned and/or
emailed copy of this Agreement or any signature page to this Agreement, shall
have the same validity and enforceability as an originally signed copy.

 

(l) Effectiveness. This Agreement shall be binding upon each Subject Party upon
such Subject Party’s execution and delivery of this Agreement, but this
Agreement shall only become effective upon the consummation of the Transactions.
In the event that the Share Exchange Agreement is validly terminated in
accordance with its terms prior to the consummation of the Transactions, this
Agreement shall automatically terminate and become null and void, and the
parties shall have no obligations hereunder.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



9

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Non-Competition and Non-Solicitation Agreement as of the date first written
above.

 

  Seller:       HAPPY STARLIGHT LIMITED         By:
                                  Name:  Zhang Bing   Title:  Director        
Address for Notice:       Address:
                                                 
                                                                     
                                                                   Facsimile
No.:                                          Telephone No.:
                                      Email:
                                                             Principal:        
  Name:  Zhang Bing       Address for Notice:       Address:
                                                 
                                                                     
                                                                   Facsimile
No.:                                          Telephone No.:
                                      Email:
                                                    





 



{Signature Page to Non-Competition Agreement}

 





 

 

Acknowledged and accepted as of the date first written above:

 

Purchaser:

 

TKK SYMPHONY ACQUISITION CORPORATION

 

By:    

Name:
Title:

 

The Company:

 

GLORY STAR NEW MEDIA GROUP LIMITED

 



By:    

Name:
Title:

 

The Purchaser Representative:

 

TKK SYMPHONY SPONSOR 1,
in its capacity as the Purchase Representative

 



By:    

Name:
Title:

 



{Signature Page to Non-Competition Agreement}

 



 

 

